DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The rope sway reducing arrangement of the claimed invention comprises all the limitations of claim 14, specifically, an elongated guide arrangement fixedly attached and includes at least one spanning rope extending in the longitudinal direction between a top of the hoistway and a bottom portion of the hoistway and a rope tensioning arrangement displaceable along the longitudinal direction of the guide arrangement and including a weight member that generates tensioning forces onto a rope like device due to gravity induced forces resulting from a weight of the weight member being positioned below the rope like device that is not taught, suggested, nor obvious over prior arts of record.
The rope sway reducing arrangement of the claimed invention comprises all the limitations of claim 28, specifically, an elongated guide arrangement fixedly attached and includes two spanning ropes extending in parallel in the longitudinal direction between a top portion and a bottom portion of the hoistway and a rope tensioning arrangement displaceable along the longitudinal direction of the guide arrangement and including a weight member that generates tensioning forces onto a rope like device due to gravity induced forces resulting from a weight of the weight member wherein the rope tensioning arrangement includes two ring members each enclosing one of the spanning ropes and  includes an engagement member mechanically connected to the ring members  wherein the engagement member is a rope like connected extending between the ring members that is not taught, suggested, nor obvious over prior arts of record.

JP 2007-153588 to Osuge et al teaches a rope sway reducing arrangement comprising a guide arrangement and a weight member positioned below the rope like device but does not teach the guide arrangement is at least one spanning rope extending from a top portion to a bottom portion of the hoistway nor teach a rope tensioning arrangement comprising a ring member enclosing the at least one spanning rope.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825.  The examiner can normally be reached on M 9-5, W-F 10-2.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIEM M TRAN/Examiner, Art Unit 3654